Citation Nr: 1308388	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO. 08-34 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability prior to March 16, 2011. 

2. Entitlement to a TDIU due to service-connected disability from March 16, 2011. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The rating decision granted service connection for a back disability and assigned an initial 10 percent evaluation. 

In an unappealed May 2008 rating decision, the RO denied the Veteran's claim for a TDIU. 

The Veteran appealed the January 2008 rating decision to the Board and in an October 2011 decision, the Board took jurisdiction over the issue of TDIU because it was raised again by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in June 2010 before the undersigned. A copy of the transcript has been associated with the claims file. At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO. 38 C.F.R. §§ 20.800, 20.1304(c) (2012).

In October 2012 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board. 

In February 2013, the Veteran submitted a medical opinion from Dr. L. G., his VA physician. It was accompanied by a waiver of initial RO consideration. 38 C.F.R. § 20.1304(c) (2012).  

The issue of entitlement to a TDIU prior to March 16, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via AMC in Washington, DC.


FINDING OF FACT

From March 16, 2011, the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment. 


CONCLUSION OF LAW

A total rating based on individual unemployability due to service-connected disabilities is warranted, effective March 16, 2011. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

To establish entitlement to a TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation. See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither non-service-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the Veteran resides. Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991). This suggests a living wage. Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). The ability to work sporadically or obtain marginal employment is not substantially gainful employment. Moore, 1 Vet. App. at 358. The question is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed. See Van Hoose v. Brown, 4 Vet. App. 361 (1993). A TDIU requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other Veteran rated at the same level. Id., (citing 38 C.F.R. §§ 4.1, 4.15). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability. When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation. See 38 C.F.R. § 4.16(a). A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). 

The Veteran currently has four service-connected disabilities: degenerative lumbar spine disease evaluated as 40 percent, coronary artery disease (CAD) evaluated as 30 percent, and bilateral sciatica evaluated as 10 percent for each leg. Effective March 16, 2011, his combined disability evaluation was 70 percent. The threshold set forth in 38 C.F.R. § 4.16(a) is met. Further, the preponderance of the evidence of record shows that he is rendered unemployable as a result of his service-connected disabilities. 

The Social Security Administration (SSA) found that the Veteran was disabled beginning on July 1, 2008, due to lumbar stenosis, disc degeneration, and back pain. These records indicate that the Veteran had worked in the landscaping business from October 1974 to July 2007; his education was reported as having completed one year of college.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991). However, given that in this case the SSA addressed the specific question now before the Board (i.e., the earliest date at which the Veteran was too disabled to be gainfully employed), the Board finds the SSA determination to be probative although not necessarily dispositive. 

In July 2008, Dr. T. T., the Veteran's private physician who treats his back disability, found that the Veteran was "temporarily totally disabled" because of his back disability. It caused difficulty sitting, standing, and walking. Dr. T. T. stated that if the Veteran tried to exercise, there was a high chance that it would irritate his sciatic nerve and cause further disability or even nerve damage. Dr. T. T. found that the Veteran's main issue was not back pain; his symptoms were approximately 90 percent from the buttock caudally into his legs. Surgery was recommended. Dr. T. T.'s statement provides probative evidence in favor of the Veteran's claim. 

VA treatment records from March 2010 showed that the Veteran rode 15 miles per day on his bicycle. In April 2010, he reported walking three and a half miles at a time without symptoms of his CAD. These records provide evidence against the Veteran's claim because they show that he is capable of physical activity. 

At his June 2010 hearing, the Veteran testified that he could not work because of his back disability. He owned a tree farm for 34 years and could no longer perform the labor necessary to run the farm. He stated that he was receiving conflicting advice from his private physician and his VA physician. His private physician advised against exercise and his VA physician recommended it. The Veteran is competent to discuss observable symptoms. The Board finds his statements to be credible. The conflicting treatment recommendations described by the Veteran are confirmed by the record. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The Veteran's testimony provides probative evidence in support of his claim.

The Veteran underwent a VA examination to evaluate the severity of his CAD in March 2011. The examiner found that his CAD did not impact his ability to work. He also underwent a VA examination to assess the severity of his low back disabilities in March 2011. The examiner found that the Veteran could perform sedentary work and exert mild to moderate force occasionally. He could also frequently assert a negligible amount of force to lift, carry, push, pull, or otherwise move objects. The examiner explained that sedentary work involved sitting most of the time, but may also include walking or standing briefly. He defined a sedentary job as one that standing and walking were required only occasionally. He concluded that the Veteran's back disability would cause decreased concentration, poor social interactions, problems lifting and carrying, and pain. It restricted his ability to lift, carry, stoop, crawl, and sit or stand for prolonged periods. 

In June 2012, the Veteran underwent a VA examination to determine whether his service-connected disabilities rendered him unemployable. The examiner noted that the Veteran had multilevel degenerative disc disease (DDD) with spinal canal and foraminal narrowing shown on MRI, and CAD. Regarding his CAD, he had stents placed in 2010. He had no specific restrictions on his activities due to his CAD. For exercise, he reported riding a bicycle a few miles, four times a week. He did light household chores but avoided strenuous activity. He achieved 7 METs on a stress test which indicated the presence of significant inducible ischemia. He had a good exercise capacity for his age. He had a normal sized left ventricle with a normal left ventricle ejection fraction of 55 to 60 percent. Regarding his back, he had associated bilateral sciatica. He treated his back disability with prescription medication, a heating pad, and a TENS unit. These offered him some relief. He reported going to a chiropractor but it did not help. He stated that his private physician told him to avoid lifting and recommended back surgery. At the time of the examination, he stated that he did not want surgery. 

The examiner concluded that the Veteran's service-connected conditions did not prevent him from securing or following a substantially gainful occupation. His CAD was stable with a normal left ventricle ejection fraction. He did not have congestive heart failure. The examiner found that CAD "certainly" adversely impacted, limited, or prevented activities requiring prolonged and heavy exertion but that he "demonstrated his capacity to perform physical activities requiring only mild levels of physical activity. Sedentary activities basically unaffected."  At his most recent cardiology appointment in October 2011, the examiner noted that exercise was listed among therapeutic recommendations to lower his risk factors. His back disability adversely impacted, limited, or prevented activities requiring manual labor such as heavy lifting, carrying, and repeated bending or stooping. The examiner found that the Veteran's ability to perform light physical or sedentary activities were unaffected by his back disability. 

The opinions of the March 2011 and June 2012 VA examiners provide highly probative evidence against the Veteran's claim. The examiners reviewed the evidence of record, examined the Veteran, and provided explanations as to why the Veteran's service-connected disabilities did not prevent him from working. 

In an August 2012 treatment record, Dr. T. T. noted that the Veteran wanted back surgery. Dr. T. T. concluded that the Veteran was "temporarily totally disabled," and that because of his "current medical condition" he was "unable to work in any capacity."  Dr. T. T.'s statement provides probative evidence in favor of the Veteran's claim. 

In February 2013, Dr. L. G., the Veteran's primary care physician in the VA health care system, stated that the Veteran is incapable of gainful employment. Dr. L. G. stated that this was due to his low back disability including DDD, which affected his legs. Dr. L. G. stated that he had been referred to Pain Management to determine whether he was a candidate for acupuncture or hydrotherapy, and that he had been treated with a back brace and non-opioid pain medications. She also noted that the Veteran has CAD with "multiple stents." She concluded that the Veteran "cannot work." Her statement provides probative evidence in support of the Veteran's claim.  

The evidence for and against the Veteran's claim is in relative equipoise. 

Dr .T. T. found that the Veteran was "temporarily totally disabled" because his pain causes difficulty standing, sitting, and walking. No discussion was provided regarding employment. The record later showed that the Veteran rode several miles a day on his bike and also walked three and a half miles at a time. In August 2012, Dr. T. T. concluded that the Veteran was unable to work, but did not state what findings led him to this conclusion or provide a rationale for his opinion. Dr. T. T. did not have access to the Veteran's claims file. The Court has held that a physician's review of the claims file is not the determinative factor in assigning probative value. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). But the Court noted that a physician should have information regarding relevant case facts. In this case, Dr. T. T. did not have access to the VA treatment records showing the level of the Veteran's physical activity in March and April 2010. Further, he was not aware of the VA examiner's findings that the Veteran was capable of sedentary or even light physical work. Therefore, his statement is less probative. 

The Veteran's competent, credible testimony only establishes that his service-connected disabilities prevented him from working at his tree farm, it does not show that his service-connected disabilities render him unemployable. 

Dr. L. G. is a VA physician who did not state that she reviewed the claims file. However, as the Veteran's primary care physician, she has access to the Veteran's VA health care records.  Her statement in support of the Veteran's claim is probative evidence in support of the Veteran's claim because of her access to VA records and it brings the evidence into relative equipoise.  

A TDIU is warranted in this case from March 16, 2011, the date the Veteran's service-connected disabilities met the criteria for a TDIU pursuant to 38 C.F.R. § 4.16(a). Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).


ORDER

A TDIU is granted, effective March 16, 2011. 


REMAND

Prior to March 16, 2011, the Veteran's combined disability evaluation did not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a). The Board does not have the authority to assign an extraschedular TDIU rating in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); VAOPGCPREC 6-96 (August 16, 1996). An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of the Compensation Service.

Because there is evidence that the Veteran may have been unemployable due to his service-connected disabilities prior to March 16, 2011, a referral to consider an extraschedular evaluation is warranted.

Accordingly, the case is REMANDED for the following action:

1. After undertaking any additional development deemed necessary, readjudicate the issue on appeal. The RO must consider all of the evidence of record and re-adjudicate the appellant's claim for TDIU prior to March 16, 2011. 

Because the Veteran's combined disability evaluation does not meet the regulatory criteria for consideration of a schedular TDIU prior to March 16, 2011, readjudication MUST include referral of the appellant's TDIU claim to the Director, Compensation Service, for extraschedular consideration for the period prior to March 16, 2011. See 38 C.F.R. §4.16(b) (2012). 

2. If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


